Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1, 3-6, 9-10, 13-16, and 19-20   
	It is unclear what the scope of the phrase “indexable portion” is, whether this term requires some sort of indexing structure on the bar, if it is merely a designation as any bar is capable of being indexed at least by adding index marks with an appropriate marker/marking tool, or if it has some other scope.
With Respect to Claims 2, 7-8, 11-12, and 17-18  
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 7-8, 11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by or in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. Patent #5,092,504 to Hannes (Hannes). Hannes discloses:
With Respect to Claim 1  
A vehicle comprising: a cargo area comprising a first sidewall (12) and a second sidewall (14); and an adaptable storage system configured to receive accessories comprising: an anchoring assembly comprising a first anchor (22, 44 and related structures or only 44) coupled to the first sidewall and a second anchor (10, 26, 42, and related structures or only 42) coupled to the second sidewall (coupled via the top of the L-shaped member resting on it and/or biasing of the central member pressing them together); and a center bar (30, 38, 40,  as it is rotatable to index/adjust the locations of 38/40 and/or the anchors; alternately 30, 38, 40, in combination with 22 and 10) comprising a first portion (40 or alternately 22) mounted to the first anchor, a second portion (38 or alternately 10) mounted to the second anchor, and an  portion (34) mounted to each of the first portion and the second portion and rotatable to a plurality of fixed positions about an axis spanning across the cargo area from the first anchor to the second anchor and relative to the first portion and the second portion while connected thereto (FIGS. 2 and 4 show two such positions), wherein the center bar extends concentrically along the axis from the first portion to the second portion (FIG. 2 shows it centered).
Alternately, to the degree that it could be argued that Hannes does not explicitly state that the center bar is concentric and the drawings may not be to scale, it would have been obvious to have it be concentric as the drawings show it as being at least substantially concentric, in order to spread forces appropriately, and/or as a mere selection of an art appropriate central location for it. 
With Respect to Claim 7  
The vehicle of claim 1, wherein the first portion (40) is positioned within the first anchor (noting 22 is part of the first anchor) and the second portion (38) is positioned within the second anchor (noting that the second anchor includes 10) (FIG. 2 or 4).  
With Respect to Claim 8  
The vehicle of claim 1, wherein the first anchor is adjustably coupled to the first sidewall and the second anchor is adjustably coupled to the second sidewall (it can be adjusted by loosening it and sliding it or removing it and moving it to a new location).  
With Respect to Claim 11  
An adaptable storage system configured to receive accessories, the adaptable storage system comprising: an anchoring assembly comprising a first anchor (22, 44 and related structures or only 44) configured to be coupled to a first sidewall of a vehicle cargo area and a second anchor (10, 26, 42, and related structures or only 42) configured to be coupled to a second sidewall of the vehicle cargo area; and a center bar (30, 38, 40,  as it is rotatable to index/adjust the locations of 38/40 and/or the anchors; alternately 30, 38, 40, in combination with 22 and 10) comprising a first portion (40 or alternately 22) configured to be mounted to the first anchor, a second portion (38 or alternately 10) configured to be mounted to the second anchor, and an  portion (34) configured to be mounted to each of the first portion and the second portion and rotatable to a plurality of fixed positions about an axis spanning across the cargo area from the first anchor to the second anchor and relative to the first portion and the second portion while connected thereto (see FIGS. 2 and 4).  
With Respect to Claim 17  
The adaptable storage system of claim 11, wherein the first portion is positioned within the first anchor and the second portion is positioned within the second anchor (see the rejection of claim 7 above for details.  
With Respect to Claim 18  
The adaptable storage system of claim 11, wherein the first anchor is configured to be adjustably coupled to the first sidewall and the second anchor is configured to be adjustably coupled to the second sidewall.  
Claims 1, 7-8, 11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by or in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. Patent #4,737,056 to Hunt (Hunt). 
With Respect to Claim 1  
A vehicle comprising: a cargo area comprising a first sidewall and a second sidewall (FIG. 1); and an adaptable storage system configured to receive accessories comprising: an anchoring assembly comprising a first anchor (34 and related structure) coupled to the first sidewall (coupled via friction of pad 40 and force pushing it against the wall) and a second anchor (34’ and related structure) coupled to the second sidewall (coupled via friction of pad 40 and force pushing it against the wall); and a center bar comprising a first portion (38) mounted to the first anchor, a second portion (38’) mounted to the second anchor, and an  portion (32) mounted to each of the first portion and the second portion and rotatable to a plurality of fixed positions about an axis spanning across the cargo area from the first anchor to the second anchor and relative to the first portion and the second portion while connected thereto (for clarity, it can be rotated to release the bar, then the side portions rotated to adjust their location relative to the indexable/center portion such as moving the indexable/center portion towards the left sidewall, and then the center bar can be rotated to a different fixed position to secure it back in place), wherein the center bar extends concentrically along the axis from the first portion to the second portion (FIG. 3 shows it centered).
Alternately, to the degree that it could be argued that Hannes does not explicitly state that the center bar is concentric and the drawings may not be to scale, it would have been obvious to have it be concentric as the drawings show it as being at least substantially concentric, in order to spread forces appropriately, and/or as a mere selection of an art appropriate central location for it. 
With Respect to Claim 2  
The vehicle of claim 1, the center bar comprising a plurality of accessory channels (noting channels formed by stabilizers 92) on a plurality of sides of the center bar, the plurality of accessory channels extending along at least a portion of a length of the center bar (see e.g. FIG. 11).  
With Respect to Claim 7  
The vehicle of claim 1, wherein the first portion is positioned within the first anchor and the second portion is positioned within the second anchor.  
With Respect to Claim 8  
The vehicle of claim 1, wherein the first anchor is adjustably coupled to the first sidewall and the second anchor is adjustably coupled to the second sidewall.  
With Respect to Claim 11  
An adaptable storage system configured to receive accessories, the adaptable storage system comprising: an anchoring assembly comprising a first anchor (34 and related structure) configured to be coupled to a first sidewall of a vehicle cargo area and a second anchor (34’ and related structure) configured to be coupled to a second sidewall of the vehicle cargo area; and a  center bar comprising a first portion (38) configured to be mounted to the first anchor, a second portion (38’) configured to be mounted to the second anchor, and an indexable portion (32) configured to be mounted to each of the first portion and the second portion and rotatable to a plurality of fixed positions about an axis spanning across the cargo area from the first anchor to the second anchor and relative to the first portion and the second portion while connected thereto, wherein the center bar extends concentrically along the axis from the first portion and the second portion (shown or obvious, see the rejection of claim 1 above for details).  
With Respect to Claim 12  
The adaptable storage system of claim 11, the center bar comprising a plurality of accessory channels (noting channels formed by stabilizers 92) on a plurality of sides of the center bar, the plurality of accessory channels extending along at least a portion of a length of the center bar (see e.g. FIG. 11).  
With Respect to Claim 17  
The adaptable storage system of claim 11, wherein the first portion is positioned within the first anchor and the second portion is positioned within the second anchor.  
With Respect to Claim 18  
The adaptable storage system of claim 11, wherein the first anchor is configured to be adjustably coupled to the first sidewall and the second anchor is configured to be adjustably coupled to the second sidewall.  
Claims 2 and 12 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent #4,737,056 to Hunt (Hunt) as applied to claim 1 or 11 above, and further in view of U.S. Patent Publication #2007/0286697 to Kmita2 (Kmita2). 
With Respect to Claims 2 and 12
	As an alternative to the rejection of these claims above using Hunt alone, Kmita2 discloses forming a similar center bar including a plurality of accessory channels on a plurality of sides of the center bar and extending along at least a portion of a length of the center bar, in order to provide locations to attach accessories to the bar. 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kmita2, to add a plurality of accessory to the indexable portion of the bar of Hunt, in order to allow for attachment of accessories and/or for the benefits disclosed by Kmita2 for this structure
Claims 6 and 16 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent #4,737,056 to Hunt (Hunt) as applied to claim 1 or 11 above, and further in view of U.S. Patent Publication #2007/0286697 to Kmita2 (Kmita2) and U.S. Patent #4,020,770 to McLennan (McLennan). 
With Respect to Claims 6 and 16  
The vehicle of claim 1/11, wherein the indexable portion of the center bar comprises an accessory channel (stabilizer bars 92 are an accessory channel to the extent claimed) which are movable along the center bar, but does not disclose locating them at the interface between the first portion and indexable portion and so does not disclose wherein the accessory channel comprises an increased width at an interface between the first portion and the indexable portion.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Hunt that the accessory channels/stabilizers are movable to locate them at the interface as claimed in order to provide stabilization in that location, as a mere selection of an art appropriate location for them, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). It is Examiner’s position that the stabilizer end wall constitutes an increased width as claimed.
Alternately, Kmita2 discloses forming a similar center bar including a plurality of accessory channels on a plurality of sides of the center bar and extending along at least a portion of a length of the center bar, in order to provide locations to attach accessories to the bar, and McLennan discloses forming similar accessory channels  with widened areas along them in order to allow for insertion of an accessory in the widened section and movement along the track and to allow for quick connection and disconnection along the track. 
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Kmita2, add a plurality of accessory to the indexable portion of the bar of Hunt, in order to allow for attachment of accessories and/or for the benefits disclosed by Kmita2 for this structure. It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of McLennan, to form the channels as taught by McLennan in order to allow for quick connect and disconnect of tie downs or similar accessories as taught by McLennan. For clarity, Kmita2 provides the motivation to add channels to a similar vehicle cargo bed attached bar, and McLennan discloses the particulars of a beneficial channel structure, and locating the widened section at the end/interface between the first portion and indexable portion is obvious in order to maximize the utility of the accessory channels by allowing insertion all the way the end of the indexable portion. For clarity, the accessory channels can replace the stabilizers or be used in addition thereto.
Response to Arguments
Applicant’s arguments filed 12/17/2021 have been considered but are either not persuasive or are moot in view of the new grounds of rejection.
It is noted that Applicant’s arguments with respect to the Perez reference not discloses or rendering obvious the claimed subject matter are persuasive, and as those rejections are no longer present, these arguments will not be further addressed.
In response to Applicant’s arguments with respect to the 112 2nd paragraph rejections, although the phrase “indexable center bar” is removed, similar issues arise with respect to the “indexable portion”.  Specifically, it is unclear whether referring to the bar as “” adds any meaningful limitation to the claim, or if it should be given its broadest reasonable interpretation and effectively encompass any bar, as any structure is (i.e. capable of being indexed) in some form or fashion, or if it should be more narrowly read as requiring some sort of indexing structure or the like.
In response to Applicant’s arguments that Hannes does not disclose a plurality of fixed positions and teaches away from the use of fixed positions to that the length of the bike rack can be adjustable to fit any specific pick-up truck, Examiner respectfully disagrees, and maintains that the center bar (threaded bolt 34) is capable of being rotated between a plurality of fixed positions, for example noting that the bolt is long enough to allow for moving 27 to an adjacent opening (shortening the combined length of 20/26) and then rotating 34 into a new fixed position in which the structure is secured in place. As Hannes explicitly discloses a structure capable of rotating into a plurality of fixed positions, it clearly does not “teach away” from such structure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734